            Case 5:20-cv-05799-LHK Document 154-1 Filed 09/18/20 Page 1 of 5




     JEFFREY B. CLARK
 1
     Acting Assistant Attorney General
 2   ALEXANDER K. HAAS
     Branch Director
 3   DIANE KELLEHER
     BRAD P. ROSENBERG
 4
     Assistant Branch Directors
 5   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 6   Trial Attorneys
 7   U.S. Department of Justice
     Civil Division - Federal Programs Branch
 8   1100 L Street, NW
     Washington, D.C. 20005
 9   Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DECLARATION OF
                                                MICHAEL A. CANNON
18
              v.
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28
               Case 5:20-cv-05799-LHK Document 154-1 Filed 09/18/20 Page 2 of 5




 1        I, Michael A. Cannon, make the following Declaration pursuant to 28 U.S.C. § 1746, and
 2   state that under penalty of perjury the following is true and correct to the best of my knowledge
 3   and belief:
 4        1.        I am the Chief Counsel for Economic Affairs in the Office of the General Counsel,
 5   U.S. Department of Commerce (DOC). In my capacity as the Chief Counsel for Economic Affairs,
 6   I and my office provide legal counsel to the Census Bureau and the Bureau of Economic Analysis.
 7   I submit this declaration in connection with Defendants’ production of documents produced to the
 8   DOC Office of Inspector General (OIG) (the “OIG Production”) and to comply with the Court’s
 9   September 15, 2020, order [ECF 132], and that order’s specific requests for information. The
10   information in this declaration is based upon my personal knowledge and information I obtained
11   in the course of my official duties.
12        2.        DOC’s OIG requested files from the Secretary of Commerce and Census Bureau
13   personnel related to Census Director Dillingham’s August 3, 2020, statement noting that field data
14   collection would end by September 30, 2020.
15        3.        DOC’s OIG sent a letter to the Secretary dated August 13, 2020, requesting that he
16   provide all documents or communications, including but not limited to email, instant messages,
17   and text messages: 1. Discussing or referring in any manner to the decision to accelerate the 2020
18   Census schedule as described in the August 3, 2020 press release; 2. Detailing the persons
19   involved, and their respective involvement, in the decision to accelerate the 2020 Census schedule;
20   and 3. Detailing the reasons for the decision to accelerate the 2020 Census schedule. The letter
21   requested that all communications and documents be provided by close of business Monday,
22   August 17, 2020. The Secretary’s response was coordinated by the Department’s Office of Special
23   Projects (OSP), which responded directly to DOC’s OIG with responses.
24        4.        DOC’s OIG sent similar letters to the Census Director (dated August 13, 2020) and
25   the five additional Census Bureau employees (dated August 12, 2020) identified below, requesting
26   the same information, with a due date also by close of business on August 17, 2020. The search
27   for documents from these Census Bureau personnel was conducted by Census’s Office of
28
               Case 5:20-cv-05799-LHK Document 154-1 Filed 09/18/20 Page 3 of 5




 1   Information Security, and my office coordinated responses to DOC’s OIG through the Census
 2   Bureau's OIG Audit Liaison.
 3        5.        The responses below address the specific issues the Court raised in its September
 4   15, 2020 order [ECF 132].
 5               a. Whether the production included materials from the Secretary and his subordinates,
 6                  in addition to the Census Bureau.
 7                      i. The production to the DOC OIG did include materials from the Secretary.
 8                          Since the request to the Secretary for documents was specific to him, the
 9                          Secretary’s subordinates did not make any independent productions to the
10                          OIG. However, responsive documents that were in the Secretary’s custody
11                          but generated by his subordinates were included in the production to the
12                          OIG.
13               b. What time frame was searched for these documents.
14                      i. March 1 – August 3, 2020.
15               c. What custodians were searched.
16                      i. Wilbur Ross, Secretary of Commerce
17                      ii. Steven Dillingham, Director, Census Bureau
18                     iii. Ron Jarmin, Deputy Director and Chief Operating Officer, Census Bureau
19                     iv. Albert Fontenot, Associate Director for Decennial Census Programs,
20                          Census Bureau
21                      v. Christa Jones, Chief of Staff, Office of the Director, Census Bureau
22                     vi. Tim Olson, Associate Director for Field Operations, Census Bureau
23                     vii. Victoria Velkoff, Associate Director for Demographic Programs, Census
24                          Bureau
25               d. Whether the Department complied fully with the scope of the OIG Request for
26                  Information;
27                      i. One document, discussed below, remains outstanding. The Department has
28                          otherwise complied fully with the scope of the document request.
             Case 5:20-cv-05799-LHK Document 154-1 Filed 09/18/20 Page 4 of 5




 1               e. The exact date on which the documents were produced to the OIG;
 2                       i. The documents were provided to the DOC OIG on a rolling basis on the
 3                          following dates: 8/17/2020; 8/18/2020; 8/19/2020; 8/20/2020; 8/21/2020;
 4                          8/24/2020; 8/26/2020; 8/27/2020; 8/28/2020.
 5               f. What documents remain outstanding to produce to the OIG;
 6                       i. A single document remains outstanding and that document is discussed in
 7                          the next paragraph.
 8               g. When outstanding documents, if any, will be produced to the OIG and the Court.
 9                       i. Timing of production to the DOC OIG of the outstanding document remains
10                          unresolved. For purposes of Defendants’ production in this litigation,
11                          however, the document is included on the privilege log and will be provided
12                          to the Court for in camera review.
13          6.      The electronic documents requested by the DOC OIG from the Secretary and the
14   above Census officials were provided to a DOC contractor who loaded the documents into the
15   Relativity software platform for processing and review. As I understand it, the manner in which
16   these documents were loaded into Relativity rendered them black-and-white PDFs, which
17   precludes us from re-producing the documents, as they were produced to the DOC OIG, in color
18   format. I additionally understand that due to the inherent limitations of the Relativity software
19   platform, transferring the PDF documents into an OCR format would have increased the time
20   required to produce the documents by at least 12 hours; therefore, it is not feasible that we can
21   provide the documents to the Court in a machine-readable OCR format by the Court-ordered
22   deadline.
23          7.      Accompanying this declaration is an index and privilege log covering the OIG
24   Production. This index and privilege log lists all documents in the OIG Production, identifies
25   documents by Bates page ranges, and where applicable indicates privilege. This declaration is not
26   intended to formally assert any applicable privilege.
27

28   I have read the foregoing and it is all true and correct.
            Case 5:20-cv-05799-LHK Document 154-1 Filed 09/18/20 Page 5 of 5




 1   DATED this 18th day of September, 2020
 2

 3    MICHAEL Digitally            signed by
                          MICHAEL CANNON
 4

 5
      CANNON              Date: 2020.09.18
                          23:10:06 -04'00'
     ______________________________________
 6   Michael A. Cannon
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
